Citation Nr: 1002075	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gouty arthritis of the 
feet to include as secondary to service-connected impetigo of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to service connection 
for gouty arthritis as secondary to service-connected 
impetigo of the feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for gouty 
arthritis of his feet.  He asserts that symptoms shown in 
service were manifestations of gouty arthritis that were 
misdiagnosed as tinea pedis; or, that gouty arthritis was 
treated with his dermatophytosis condition while in the 
service.  Further development is needed prior to appellate 
review.  

Service treatment records show that in a history accompanying 
an entrance examination in November 1965, the Veteran 
reported that his feet sweat when nervous.  The clinical 
evaluation of his feet was normal.  The Veteran sought 
treatment in mid-September 1968 for dermatophytosis pedis 
with secondary pyoderma of the right great toe.  After a week 
of treatment, the condition was not improving and he was 
admitted to a hospital for further treatment.  The final 
diagnosis was tinea pedis of the feet, bilateral.  Post-
service in January 1976, the Veteran was hospitalized for a 
purulent infection of both feet.  The diagnosis was impetigo 
of the feet.  A May 1976 rating decision granted service 
connection for impetigo of the feet.  

VA medical records show in a December 2000 treatment note the 
Veteran had sought treatment for painful feet and right knee 
and a diagnosis of gout is shown.  


The Veteran was afforded an examination for VA in June 2005.  
The report includes a general medical history and specific 
history for gouty arthritis of the feet.  The Veteran 
apparently reported that the gout condition had existed since 
1968 and he had been on medication for gout from the 1980's.  
His symptoms were described.  After a physical examination 
and tests, the diagnosis was gouty arthritis of bilateral 
feet.  In response to a question presented if the current 
foot condition is at least as likely as not a result of his 
athlete's foot and tinea pedis while on active duty, the 
examiner responded yes.  

In a November 2005 response to the RO's request for a 
rationale to support the offered opinion, the examiner 
responded that he had misunderstood the question.  The 
examiner clarified that he meant that the gouty arthritis was 
not secondary to the tinea pedis of fungal infection of the 
Veteran.  The tinea pedis infection was as likely as not 
related to the Veteran's activity while in military duty.  
The examiner further stated that the gouty arthritis is a 
genetically hereditary disease.  He provided an opinion that 
the "exacerbations of its symptoms is as likely as not 
related to the Veteran's activity during his service."  It 
is not clear if the examiner is stating that there were 
exacerbations of gouty arthritis shown in service related to 
the Veteran's activity during his service.  Further, the 
examiner did not provide a rationale for the opinion 
regarding exacerbations of the Veteran's gouty arthritis.  
Under the facts and circumstances and given the 
inconsistencies, another medical examination should be 
provided and medical opinion should be obtained.  38 C.F.R. § 
3.159(c)(4).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service- connected disorder has aggravated a 
nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).


Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's VA treatment 
records for gouty arthritis of the feet 
from September 2009 to the present.

2.  Schedule the Veteran for an 
appropriate VA examination with an 
examiner other than the physician who 
performed the June 2005 examination to 
determine the etiology of the Veteran's 
gouty arthritis of the feet.  The claims 
folder must be made available to the 
examiner for review.  All appropriate 
tests and studies should be conducted and 
all clinical findings should be reported 
in detail.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
(a) the bilateral foot symptoms shown in 
service were manifestations of gouty 
arthritis which were misdiagnosed; or (b) 
manifestations of gouty arthritis were 
shown in service in addition to the 
diagnosed tinea pedis.  

If manifestations of gouty arthritis were 
not shown in service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that manifestations 
of gouty arthritis shown post service are 
the result of or due to the Veteran's 
activity in service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the gouty arthritis is 
caused or aggravated by the Veteran's 
service-connected bilateral foot 
disability.  If the Veteran's gouty 
arthritis is aggravated by his service-
connected bilateral foot disability, to 
the extent possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the gouty arthritis before the onset of 
aggravation.

A rationale should be provided for all 
opinions expressed.

The examiner should identify the 
information on which the opinion is based.  
The examiner's opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.

3.  Then, readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

